 

 

 

 

EXECUTION COPY

 

 


PURCHASE AND SALE AGREEMENT

 

            AGREEMENT made this ____th day of January, 2013 (the “Agreement”),
by and between Plug Power Inc. (the “Seller/Lessee”), having an address at 968
Albany Shaker Road, Latham, New York, and 968 Albany Shaker Road Associates,
LLC, or assigns (the “Purchaser/Lessor”), having an address at 14 Corporate
Woods Boulevard (Suite 100), Albany, New York. 

 

 

RECITALS

 

            WHEREAS, Seller/Lessee is the owner of that certain real property
and improvements known as Plug Power Complex and located at Latham, New York, as
described more fully herein.

 

            WHEREAS, Purchaser/Lessor desires to purchase, and Seller/Lessee
desires to sell, such real property and improvements on the terms and conditions
set forth herein.

 

            WHEREAS, Seller/Lessee desires to lease back the Premises (as
defined below) as set forth below.

 

            WHEREAS, Seller/Lessee and Purchaser/Lessor desire to enter into
other ancillary arrangements as set forth in this Agreement.

 

            NOW, THEREFORE, in consideration of the foregoing, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser/Lessor and Seller/Lessee agree as follows:

 

1.         Description of the Premises.  Seller/Lessee hereby agrees to sell,
convey, and lease; and Purchaser/Lessor agrees to purchase and lease from
Seller/Lessee, on the terms and conditions set forth herein, the following:

 

1.1       Premises.  That certain real estate, together with all mineral rights
(without any representation or warranty as to the mineral rights), buildings and
improvements thereon and all hereditaments and appurtenances thereto commonly
known as Plug Power Complex, located at 968 Albany Shaker Road, Latham, New York
in the Town of Colonie, County of Albany, State of  New York, consisting of
34.45 acres more or less and including three buildings containing approximately
141, 405 square feet and for the purpose of this Agreement called Building 1
(consisting of 33,405 square feet,) Building 2 (consisting of 49,500 square
feet), Building 3 (consisting of 58,500 square feet), a cellular telephone tower
facility, and other structures and improvements located thereat having a S.B.L.
number of 18-1-24 and 18-1-25, as is more particularly shown on Exhibit A
attached hereto and made a part hereof (collectively the “Premises”);  together
with all right, title and interest of Seller/Lessee, if any, in and to the land
lying in the bed of any street or highway, creek bed or waterway adjoining the
Premises, all right, title and interest, if any, of Seller/Lessee in and to any
sewage, water and/or other utility and or development right(s) allocation
currently owned by or available to Seller/Lessee in respect of the Premises by
any body or agency responsible for same and to any taking by condemnation or any
damage to the Premises by reason of a change of grade of any street or highway,
and all of any other estate and rights of Seller/Lessee in and to the Premises.

 

 

 

1


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

           

 

            1.2       Fixtures.  All personal property constituting fixtures
owned by Seller/Lessee and located at or included in the Premises and to be
conveyed to Purchaser/Lessor (the “Fixtures”).  A complete list of the Fixtures
is attached as Exhibit B.

 

            1.3       Leases.  Free and clear of all leases except (a) the
lease(s) and/or sublease(s) set forth in Exhibit C and (b) the lease to be
entered into as part of this transaction, as more particularly described in
Section 6 below, the form of which is attached as Exhibit D (“Master Lease”). 
Purchaser/Lessor shall assume all of Seller/Lessee’s right, title and interest
in and to all leases and/or subleases set forth in Exhibit C (including all
exhibits, attachments, modifications and amendments) with third parties relating
to use and occupancy of all or any part of the Premises.

 

2.         Purchase Price.  The purchase price for the Premises and for the
shares described in Section 3(c) shall be the sum of $4,500,000.00 (the
“Purchase Price”) payable as follows:

 

a)   $25,000 deposit as described more fully in Section 2.1 below;

b)   $1,500,000 which is the agreed value of Seller/Lessee’s membership interest
in Purchaser/Lessor, pursuant to the Operating Agreement terms described in
Section 7 ; and 

c)   $2,975,000 payable at the Closing.

 

            2.1       Earnest Money Deposit.  Within 3 business days after
Purchaser/Lessor’s receipt of (a) 2 fully executed originals of this Agreement;
(b) 2 copies of the Escrow documents attached hereto as Exhibit E executed by
Seller/Lessee; and (c) a W-9 executed by Seller/Lessee, Purchaser/Lessor shall
pay to Gilberti Stinziano Heintz & Smith, P.C. (the “Escrow Agent”), to be held
in an escrow account, the sum of $25,000 (the “Deposit”) until the Closing.  The
Purchaser/Lessor shall receive the benefit of all interest, accrued, if any, on
the Deposit and shall receive a credit on the total amount of the Deposit plus
interest, if any, toward the Purchase Price on the Closing Date (as hereinafter
defined) except as set forth hereinafter.  If at any time during the Due
Diligence Period provided for below (including any extensions), the
Purchaser/Lessor chooses not to move forward with the purchase of the Premises,
then any funds in escrow shall be returned to Purchaser/Lessor, and neither
party shall have any further obligation to the other.  At the end of the Due
Diligence Period as the same may be extended, this Deposit will become
non-refundable to Purchaser/Lessor, but applicable to the Purchase Price.
 Notwithstanding the immediately preceding sentence, in the event Seller/Lessee
defaults after the end of the Due Diligence Period, the Deposit shall be
refundable to Purchaser/Lessor, in addition to any other remedies available at
law or in equity.

 

The Deposit or a part of the Deposit shall not be delivered to the Seller/Lessee
until the Closing or as may otherwise be agreed to by the Parties.

 

3.         Other Terms.  The parties also agree as follows:

 

 

 

2


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

a)   Seller/Lessee shall have the option, exercisable from 19 months from the
date of Closing to 84 months from the date of Closing to purchase from
Purchaser/Lessor some or all of the Premises, subject and pursuant to Section 5
(“Buy-Back Option”);

b)   Purchaser/Lessor and Seller/Lessee are entering into the Master Lease (as
hereafter defined) contemporaneous with the Closing, subject and pursuant to the
terms of same;

c)   Seller/Lessee shall sell, assign and transfer to the Purchaser/Lessor
shares of the Seller/Lessee with a value of $150,000 (“Stock”) to be determined
by the average of the bid/ask closing price of the stock of the Seller/Lessee at
the end of the five business days immediately before the Closing.  The stock 
shall (i) be the $.01 par common stock of the Company, (ii) be free and clear of
all liens and encumbrances, (iii) have no restrictions except a restriction
against sale or transfer for a period of nine months after Closing, (iv) not be
legended except as set forth in (ii) above or by separate letter agreement,
prepared by the Seller/Lessee in conformity with its prior practice, (v) be
fully registered and be able to be sold without an attorney’s 144 opinion and
(vi) be deliverable no later than ten business days after Closing.  No
fractional shares shall be issued; and

d)   In the event Purchaser/Lessor sells or leases the ±2 acres of land
generally labeled on Exhibit A as “Carve-out Lands” to British American Realty
or a related entity on or before the third anniversary of the Closing date,
Purchaser/Lessor shall pay to Seller/Lessee the Carve-out Lands Payment within
30 days after such sale or lease is completed.  The “Carve-out Lands Payment” is
92% of the proceeds received by Purchaser/Lessor from the sale or lease of the
Carve-out Lands, after deducting the costs incurred by or on behalf of
Purchaser/Lessor in connection with such sale or lease.  This Section 3(d) shall
survive the Closing.   

 

4.         Conditions Precedent to Closing.  Without limiting in any way its
rights and Seller/Lessee’s obligations under Sections 10 and 11 hereof, it shall
be a condition precedent to Purchaser/Lessor’s obligation to close that the
following have occurred and are true as of the date of Closing, except to the
extent waived by Purchaser/Lessor in its sole and absolute discretion:

 

a)     Financing – Purchaser/Lessor obtaining third-party financing, secured 
only by some or all of the Premises, in the amount of no less than $3,000,000,
the terms of which are satisfactory to Purchaser/Lessor in its sole and absolute
discretion;

b)     Appraisal – Purchaser/Lessor obtaining an independent MAI appraisal of
the Premises satisfactory to Purchaser/Lessor in its sole and absolute
discretion;

c)     Subdivision – subdivision of the Premises as determined by
Purchaser/Lessor in its sole and absolute discretion;

d)     Master Lease – the parties have finally negotiated and executed  and
delivered into escrow the Master Lease and Letter of Credit (hereafter defined)
pending the Closing;

e)     Representations and Warranties and Covenants – are true as of the date of
this Agreement and will be true as of the Closing;

 

 

 

 

 

3


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

f)   Environmental Matters – Purchaser/Lessor has determined, in its sole and
absolute discretion, that the Premises, Seller/Lessee’s operations and any other
uses of the Premises are in compliance with all Environmental Laws applicable to
the Premises and/or such operations and other uses; that there are no present
facts or circumstances that could form the basis for the assertion of any claim
against the Premises, Purchaser/Lessor or Seller/Lessee pursuant to any
Environmental Laws; and that there are no Hazardous Materials at or emanating
from the Premises.  “Environmental Laws” means all federal, state and local
laws, regulations, ordinances or requirements (including consent decrees and
administrative orders), pertaining to the regulation of Hazardous Materials, now
or hereafter existing, including, without limitation, CERCLA, TSCA, RCRA, and
the New York State Environmental Conservation Law.  “Hazardous Materials” means
any (1) “hazardous substance,” “pollutant” or “contaminant” as defined by the
Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq.; (2) “chemical substance,” as defined by
the Toxic Substances Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.;
(3) “hazardous waste,” as defined by the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. § 6901 et seq.; (4) “petroleum,” as defined by Article 12 of
the New York State Navigation Law; and (5) any other substance or material
subject to regulation under any law because of its possible effect on the
environment, public health or safety;

g)  Other Matters – Purchaser/Lessor has determined, in its sole and absolute
discretion, that the Premises, including without limitation the buildings and
improvements, are free of any structural and other defects, are in good repair,
do not violate any applicable legal or industry standard or practice and are not
projected to require capital improvements or outlays within the next 10 years;

h)   Operating Agreement –The Operating Agreement described in Section 7 shall
have been entered into and to become effective as of the Closing;

i)    Due Diligence Period – the Due Diligence Period has expired; and

j)    Zoning – Purchaser/Lessor has determined, in its sole and absolute
discretion, that the zoning and other requirements applicable to the Premises
will not prevent or significantly adversely affect the potential future use of
the Premises for substantial commercial, office and/or warehouse use(s) and/or
improvements or that Purchaser/Lessor has satisfied itself that the Town of
Colonie will modify such requirements to permit such uses and improvements.

 

            5.   Seller/Lessee’s Buy-Back Option.  If Seller/Lessee exercises
the Buy-Back Option the following terms shall apply:   

 

a)  The purchase price will be calculated under the following formula:  (i) the
Purchase Price plus (ii) Purchaser/Lessor’s closing costs in this transaction
plus (iii) a five percent (5%) development fee plus (iv) any capital improvement
costs, tenant improvement costs and development costs that Purchaser/Lessor
incurs for the benefit of the Premises prior to the transfer pursuant to the
Buy-Back Option plus (v) This new adjusted purchase price will then be adjusted
so that the Purchaser/Lessor receives a twelve percent (12%) compounded annual
return on this new adjusted base purchase price less (vi) to the extent vacant
land is excluded from the Buy-Back Option, then the Buy-Back Option purchase
price will also be reduced by the amount of Fifty Thousand Dollars ($50,000.00)
per Useable Acre of such excluded lands.  “Useable Acre” means lands that do not
contain wetlands, flood plains, slopes in excess of 5%, streams, watercourse
protection areas, stormwater management, utility easements, roadways and other
lands whose use or buildability is restricted by applicable state, local, and/or
federal requirements;

 

 

4


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

b)   Seller/Lessee must deliver to Purchaser/Lessor written notice of exercise
of the Buy-Back Option at least one year prior to the transfer;

c)   The property subject to the Buy-Back Option shall be the Premises less any
portion of same that has been subdivided and less any portion of vacant land
designated by Purchaser/Lessor for development (“Buy-Back Property”). 
Seller/Lessee shall acquire the Buy-Back Property, if at all, subject to any and
all new leases and/or subleases then in existence.  Seller/Lessee shall
acknowledge any and all exclusions from the Buy-Back Property as requested by
the Purchaser/Lessor;

d)   in the event Seller/Lessee seeks to exercise the Buy-Back Option at any
time between 19 months and 36 months after the date of the Closing,
Seller/Lessee shall pay in addition to the purchase price established in Section
5(a) above, all rent and additional rent payable or to be paid through the 36th
month; and 

e)   Seller/Lessee’s rights hereunder shall be subject to and conditioned on
each of the Buy-Back Property and the remainder of the Premises meeting
post-transfer all applicable Town of Colonie zoning and other applicable
requirements.

 

The provisions of this Section 5 shall be made part of the Master Lease.

 

6.         Master Lease.  The parties agree to enter into the Master Lease
contemporaneous with the Closing.  The terms of the Master Lease shall be
substantially in the form attached hereto as Exhibit D, but in the event of any
inconsistency the terms of the Master Lease shall control.  The following terms
shall be included in same:

 

a)      Term – 15 years from the Closing date;

b)      Base Rent

i)                  Years 1-5 - $3.25 per square foot ($459,566 annually);

ii)                 Years 6-10 - $3.50 per square foot ($494,918 annually); and

iii)                Years 11-15 - $3.75 per square foot ($530,269 annually);

c)      Additional Rent – any and all costs associated with the Premises as if
Seller/Lessee were the owner of same, it being understood that Seller/Lessee’s
obligation to pay shall be on an absolute net basis, as that term is defined in
the Master Lease (“Absolute Net”);

 

 

 

 

5


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

d)  Letter of Credit – Seller/Lessee shall deliver at the Closing a Letter of
Credit, from Silicon Valley Bank, payable to Purchaser/Lessor in the Amount of
Five Hundred Thousand Dollars ($500,000.00).  This Letter of Credit shall be
renewed annually for ten years.  If said Letter of Credit is not renewed or
other third party substitute security mutually agreed to between the parties
delivered to Purchaser/Lessor (any such agreed to security being also referred
to herein as a Letter of Credit), on or before  any of its termination dates
during this ten-year period, this shall be an event of default by the
Seller/Lessee and, in the event such failure to renew is the only default, the
Letter of Credit may be drawn down by Purchaser/Lessor as provided for in the
Master Lease.  In the event of any other default of Seller/Lessee during the
first ten years of the Master Lease with Purchaser/Lessor, this Letter of Credit
may be drawn down by Purchaser/Lessor and retained without applying same to any
other of Tenant’s obligations.  The Letter of Credit will be reduced by fifty
percent if mutually agreed to banking covenants are achieved and maintained for
a period of 12 consecutive months.  Thereafter, if such banking covenants have
been maintained for another 18 consecutive months, Seller/Lessee shall have the
right, after 30 days prior written notice to Purchaser/Lessor, to release the
Letter of Credit in its entirety.  The Letter of Credit shall be reinstituted if
the agreed to banking covenants are not being maintained in future years;

e)   Landlord Take-Back Right – Purchaser/Lessor shall have the right to take
back from Seller/Lessee those portions of the Premises as follows: 

(i) at any time, the Excess Land (as defined in the Master Lease); and (ii) upon
180 days prior to written notice, or such shorter time period as the parties
agree, from time to time, the Take-Back Areas, and lease same to one or more
third parties (each, an “Other Lease”).  The “Take-Back Areas” are: all of
Building 1 except that portion shown on Exhibit F; subject to Seller/Lessee
consent (which consent shall not be unreasonably withheld or delayed) portions
of Building 3; and the Honda Garage. 

In the event Purchaser/Lessor takes back the Excess Land, Seller/Lessee shall
have no further obligations under the Master Lease regarding such Excess Land.

In the event Purchaser/Lessor enters into an Other Lease:

(iii) Seller/Lessee’s obligation to pay minimum annual rent shall be reduced
accordingly during the period of such Other Lease; (iv)in the event
Seller/Lessee is displaced by such Other Lease and it determines to occupy
another building on the Premises, it shall be entitled to a tenant improvement
allowance of $10.00 per square foot to fit up office space, not to exceed
$150,000.00 in the aggregate; and (v)Purchaser/Lessor shall pay to
Seller/Lessee, subject to the right of set off, 30% of any net rental profits of
Purchaser/Lessor (after all costs for fit up, commissions, permits and the like)
on any area subject to an Other Lease, provided however that under no
circumstances shall Purchaser/Lessor be obligated to pay after expiration or
earlier termination of the Master Lease,.  Seller/Lessee shall not have the
right to sublet except to the extent approved in writing by Purchaser/Lessor. 
In no event shall an Other Lease by Purchaser/Lessor release Seller/Lessee from
any obligations under the Master Lease;

f)   Taxes – Seller/Lessee shall pay monthly into escrow an amount equal to
one-twelfth of the school and property taxes and special assessment charges
applicable to the Premises for that year.  Further, to the extent
Purchaser/Lessor determines to do so, it shall have the right to grieve all such
taxes and charges to the extent provided by law at no cost to Seller/Lessee
other than third-party costs.  Any reduction or saving in such taxes and charges
shall go to the benefit of Seller/Lessee; and

g)   Zoning – The parties shall cooperate to obtain a confirmation from the Town
of Colonie that, taking into account the Master Lease, the contemplated
subdivision by Purchaser/Lessor, and any Other Lease, the applicable zoning and
other requirements permit the continued use and occupancy of the Premises for
manufacturing, warehouse, office and related uses, and to the extent such
confirmation is not obtained, the parties shall cooperate to amend the zoning
and other applicable requirements so that they do so.

 

7.         Operating Agreement.  The parties agree to create a newly organized
New York limited liability company and enter into an Operating Agreement for
same including but not limited to the terms set forth below, except that in the
event of any inconsistency, the terms of the Operating Agreement shall control:

 

            7.1      Membership.  

6


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

a)   Members shall consist of Purchaser/Lessor, which shall be the owner of
Class A Membership Interest or its assignee or designee and Seller/Lessee which
shall be the sole owner of Class B Membership Interest; 

b)   Managing Member shall be Purchaser/Lessor or its designee;

c)   Class A Interests shall be entitled to 100% of the income and assets and
all of the cash flow and distributions, except those entitled to Class B; and

d)   Class B Membership Interest shall have no rights to vote for any action of
Purchaser/Lessor, including but not limited to a sale, financing, subdivision,
or any obligation in regard to the Master Lease.

            7.2       Value. 

a)   Class B Membership Interest shall have a targeted value of $1,500,000 with
a distribution payable at 5% per annum in equal self liquidating monthly
installments of $$11,861.91 in arrears, with the right to prepay all or part at
any time without penalty but subject to termination, assignment or
extinguishment of the total Class B Membership Interest, in the event that
Seller/Lessee is in default of the Master Lease past any applicable cure
period.  In the event that a default in payment by Purchaser/Lessor exists past
any applicable cure period and notice by Seller/Lessee, Seller/Lessee shall be
entitled to certain offset rights under the Master Lease as provided in the
Operating Agreement to cure the default until current;

b)   Provided that the Class B Membership Interest remains in effect at the
completion of the 15 – year term, subject to the terms of the Operating
Agreement, the Class B Member shall continue to be paid until its initial
capital contribution has been repaid, it being understood and acknowledged that
the Class B Membership Interests is limited solely to such interests; and

c)   In the event that Purchaser/Lessor sells that portion of the Premises
subject to the Master Lease other than the Excess Land before the 15th Year and
the Class B Membership Interests remain in effect at the time of such sale, to
the extent of available proceeds the Class B Membership Interests shall be
entitled to be paid the remaining principal value plus any accrued interest at
5% per annum, prior to any distributions to the Class A Members.

 

8.         Intentionally Omitted

 

9.         Due Diligence Period.  Purchase/Lessor shall have a period of 30 days
from the date of receipt of all of the Due Diligence Materials (as hereafter
defined) to terminate this Agreement for any reason in its sole and absolute
discretion (“Due Diligence Period”).  Purchaser/Lessor shall have the right to
extend the Due Diligence Period for 30 days upon written notice to Seller/Lessee
and payment of $25,000, which amount shall be deemed part of the Deposit and be
subject to the provisions of Section 2.1 hereof.  This additional Deposit, if
paid, shall be applicable to the Purchase Price and the amounts payable in
Section 2 (c) hereof at Closing shall be modified accordingly.  The extended
time period shall be deemed part of the Due Diligence Period hereunder.  In the
event that Purchaser/Lessor terminates this Agreement pursuant to this section,
the Deposit and any other monies then held in escrow or otherwise in
anticipation of the Closing, shall be refunded to Purchaser/Lessor and neither
party shall have any further responsibility hereunder.  

 

            9.1.      Initial Due Diligence Material.  Within 5 days after the
date of this Agreement, Seller/Lessee shall deliver to Purchaser/Lessor the
following (“Due Diligence Materials”):

 

 

7


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

a)   Existing title insurance policy (the “Title Policy”);

b)   A copy of a survey for the Premises and the Lease Area;

c)   Legible photocopies of all tenant leases and/or subleases which
Seller/Lessee represents and warrants are complete and accurate copies,
including without limitation the cellular telephone tower facility lease and the
General Electric lease relating to some or all of Building 3;

d)  Copies of all environmental records, reports and other environmental or
health or public safety related documents relating to the Premises, including
without limitation, any and all Phase I Environmental Assessments, any and all
materials relating to the delivery, storage, maintenance and management of
hydrogen and/or other Hazardous Materials (as hereafter defined), and any and
all materials relating to any investigation, inspection, audit, remedial,
cleanup or enforcement action which may have been undertaken at the Premises;

e)   Copies of all zoning and other governmental approvals in connection with
the Premises;

f)    Copies of any and all wetlands related materials in connection with the
Premises;

g)   Title.  (i) title insurance commitment issued by Sneeringer Monahan Provost
Redgrave Title Agency, Inc., at Seller/Lessee’s option, insuring
Purchaser/Lessor’s title to the Premises in the amount of the Purchase Price
(“Title Commitment”); (ii) complete tax search for the Premises dated after the
date of this Agreement (“Tax Search”); (iii) legible recorded copies of all
encumbrances for the Premises (“Recorded Documents”); (iv) current survey for
the Premises (“Survey”), and (v) State and County UCC searches for the
Seller/Lessee and previous owners of the Premises for the 5 years prior to the
date of this Agreement  (“UCC Search”) ( , Title Commitment, Tax Search, ,
Survey and UCC Searches are collectively referred to as the “Title Documents”). 
Purchaser/Lessor may, in its sole and absolute discretion, disapprove any title
exceptions or survey matters set forth on the Title Documents excepting existing
liens which will be paid at the Closing and shall notify Seller/Lessee of any
such disapproved title exceptions (“Disapproved Encumbrances”).  If within 10
days after receipt of notice of the Disapproved Encumbrances, Seller/Lessee
fails to cure, cause the removal of, or obtain title insurance (at
Seller/Lessee’s sole cost and expense) against the Disapproved Encumbrances,
then Purchaser/Lessor will have the option to either  (i) waive the Disapproved
Encumbrances and proceed to Closing (as hereinafter defined), or (ii)  terminate
this Agreement by notice to Seller/Lessee in which event the Deposit with
interest accrued thereon and out of pocket expenses to third parties will be
immediately refunded to the Purchaser/Lessor.  Purchaser/Lessor agrees to
execute and return to Seller/Lessee and Title Company, within 4 business days of
request by Seller/Lessee, a joint instructions to the Title Company for payment
of the amounts set forth above, entitled to be paid to the Seller/Lessee; and

h)   Copies of all Board of Directors resolutions and other Seller/Lessee
documents authorizing this transaction, including without limitation, this
Agreement, the Closing and the Master Lease.   

 

 

 

 

8


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

            9.2       Inspection/Testing Rights.  At any time and from time to
time from the date of this Agreement to the expiration of the Due Diligence
Period, Purchaser/Lessor and its contractors and/or consultants shall have the
right to inspect the Premises and all buildings and improvements located on the
Premises on reasonable notice to the Seller/Lessee.  In connection therewith,
Purchaser/Lessor or its agents shall have the right to do all environmental,
surveying, engineering, soil borings and other tests with respect to the
Premises and the buildings and improvements located on the Premises. 
Purchaser/Lessor agrees to indemnify and hold Seller/Lessee harmless from any
and all claims and demands (excepting any required disclosures to any
governmental authority) which may be made by reason of Purchaser/Lessor or its
designees entering onto on the Premises for the above purposes and to give to
Seller/Lessee liability insurance binders naming the Seller/Lessee as an
additional insured relating to such work.  The Premises, improvements and
buildings on the Premises shall be restored by Purchaser/Lessor to substantially
the same condition as it was immediately prior to Purchaser/Lessor’s inspection.

           

10.       Seller/Lessee’s Representations and Warranties.  Seller/Lessee
represents and warrants to the Purchaser/Lessor that the following matters are
true and correct as of the date hereof and will be as of the Closing Date. 
These provisions shall survive the Closing for 36 months, or if the Closing does
not occur, the termination of this Agreement:

 

            10.1     Authorization.  Seller/Lessee is the lawful owner of the
Premises and has full power and authority to enter into this Agreement.  This
Agreement and execution and performance of this transaction and the documents
contemplated thereby have been duly authorized by the Board of Directors of
Seller/Lessee.  The individual executing this Agreement has been duly authorized
to execute and deliver same on behalf of Seller/Lessee and this Agreement and
the terms hereof are binding upon Seller/Lessee.

 

            10. 2    Consents.  No permit, approval, or authorization of, or
designation, declaration or filing with, any governmental authority or any other
person or entity on the part of Seller/Lessee is required in connection with the
execution or delivery by Seller/Lessee of this Agreement or the consummation of
the transactions contemplated.  

 

            10.3     Litigation, etc.  To the best of Seller/Lessee’s knowledge
after due inquiry, there is no suit, action or litigation, administrative
hearing, arbitration, labor controversy or negotiation, or other proceeding or
governmental inquiry or investigation known to Seller/Lessee, affecting
Seller/Lessee or the Premises (including, but not limited to, environmental or
land use proceedings) pending or, to the best of Seller/Lessee’s knowledge after
due inquiry, threatened against the Seller/Lessee which, if resolved adversely,
would have a material adverse effect on the Premises or on the ability of
Seller/Lessee to consummate the transactions contemplated hereby.  There are no
known judgments, consent decrees or injunctions against, affecting or binding
upon Seller/Lessee.  Seller/Lessee has received no notice of any violations of
any governmental law, ordinance, requirement, order or regulation the violation
of which would have a material adverse effect on the Premises or on the ability
of Seller/Lessee to consummate the transactions contemplated hereby, and to
Seller/Lessee’s best knowledge after due inquiry Seller/Lessee has received no
notice of any claimed default with respect to any of the foregoing.

 

 

 

9


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

10.4     No Other Contracts.  There are no unrecorded contracts or contracts
which will affect the Premises and/or Purchaser/Lessor from and after the
Closing.  There are no leases, licenses, and/or other agreements or rights in
all or any part of the Premises as of the date of this Agreement, except as
listed in Exhibit C.

 

10.5     Seller/Lessee’s Cooperation.  Seller/Lessee agrees to provide its full
support and cooperation to Purchaser/Lessor in its efforts to obtain any permits
and approvals and/or financing, including but not limited to providing all
copies of any third party reports that may be in its possession or control, as
well as without limitation the execution of documents, provided it is of no cost
or expense to Purchaser/Lessor.  Seller/Lessee further agrees to provide all
reasonable cooperation and disclosure as it pertains to any Due Diligence and
investigation(s) to include but not limited to any environmental issue(s) and/or
wetlands.

 

10.6     Environmental Matters.  To the best of Seller/Lessee’s knowledge, the
Premises, Seller/Lessee’s operations and other uses of the Premises are in
compliance with all Environmental Laws applicable to the Premises and/or such
operations and other uses; that there are no present facts or circumstances that
could form the basis for the assertion of any claim against the Premises,
Purchaser/Lessor or Seller/Lessee based, in whole or in part, on a failure to
comply with Environmental Laws; and that there are no Hazardous Materials at or
emanating from the Premises.

 

10.7     Condemnation.  As of the Closing Date, no condemnation action has been
filed or threatened against the Premises.

           

            10.8     No Flood Plain.  The Premises is not located in a
regulatory flood plain area (inclusive of flood way area) as defined by the most
recent FEMA mapping for the community in which the Premises is located.

 

            10.9     Cultural Resources.  To the best of Seller/Lessee’s
knowledge, there are no State cultural resources of any sort located at, on or
under the Premises.

 

            10.10   No Encumbrances.  There are no easements, rights of way,
gas, timber, mineral rights or other encumbrances except as set forth in the
Search and Survey and Seller/Lessee warrants that it will not encumber the
Premises without the Purchaser/Lessor’s prior written consent.

 

            10.11   No Default of Seller/Lessee.  The Seller/Lessee is not in
default under any leases or contracts applicable to all or any part of the
Premises.

 

            10.12   Zoning.  To the best of Seller/Lessee’s knowledge, the
current use of the Premises for office, manufacturing and warehouse does not
conform to existing zoning requirements, but has been determined by the Town
official duly authorized to make the determination, that the current use is
protected as a nonconforming use and/or a nonconforming building/structure under
the Town of Colonie zoning law.  Seller/Lessee has delivered to Purchaser/Lessor
copies of all zoning and land use related approval(s), development orders, use
and/or area variances, nonconforming protection determinations, certificates of
occupancy and other municipal approvals.

 

 

10


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

            10.13   Other Matters.  The Premises, including without limitation
the buildings and improvements, are free of any structural and other defects,
are in good repair, do not violate any applicable legal or industry standard or
practice and are not projected to require capital improvements or outlays within
the next 10 years.

 

11.       Covenants of Seller/Lessee.  Seller/Lessee hereby covenants with
Purchaser/Lessor, as follows:

 

            11.1     Contracts.  Seller/Lessee shall not, without the prior
written consent of the Purchaser/Lessor, which shall not be unreasonably
withheld or delayed, enter into any contract with respect to the Premises which
shall survive the Closing and which cannot be terminated upon 20 days prior
written notice or less. 

 

            11.2     Tenant Leases.  Seller/Lessee will not, without
Purchaser/Lessor’s prior written consent, which shall not be unreasonably
withheld or delayed, terminate, amend or modify any Tenant Lease, or execute any
new Tenant Lease with respect to the Premises or any portion thereof.

 

            11.3     Operation Pending Closing.  During the period commencing on
the date hereof and ending on the Closing Date (the “Contract Period”),
Seller/Lessee shall, at Seller/Lessee’s sole cost and expense, (i) maintain and
operate the Premises in compliance with all laws, ordinances and other
requirements of any governmental authority having jurisdiction and 
substantially in the same manner in which it maintained and operated the
Premises immediately before entering into this Agreement, as though
Seller/Lessee were retaining the Premises, (ii) maintain and keep
Seller/Lessee’s Insurance in full force and effect, and (iii) pay all
outstanding taxes, assessments, maintenance and other charges related to the
Premises.

 

            11.4     No Removal of Property.  Not convey or remove from the
Premises or any portion thereof any of the improvements except for obsolete
property and replacements.

 

            11.5     Insurance.  Seller/Lessee shall maintain in full force and
effect liability insurance on the Premises issued by carriers and in the form
and with coverage limits as now written in keeping with good business practices.

 

 

 

11


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

11.6     Violations.  All notices of violations of law, ordinances, orders or
other governmental requirements against or affecting the Premises (“Violations”)
on the Closing Date issued by a governmental authority shall be complied with by
Seller/Lessee and the Premises shall be conveyed free of same.  Seller/Lessee
shall furnish to Purchaser/Lessor an authorization to make the necessary
searches therefore.  If Seller/Lessee shall receive any notice of Violation
during the term of this Agreement, it shall furnish a true copy of same to
Purchaser/Lessor promptly after receipt by Seller/Lessee.  Seller/Lessee
promptly after written request by Purchaser/Lessor shall perform all such work
as shall be required to cure and shall cause the Violation to be removed.  In
the event such Violation cannot be removed then Purchaser/Lessor shall have the
right to terminate this Agreement and the Deposit with all interest accrued
thereon shall be returned to the Purchaser/Lessor and Seller/Lessee shall
immediately thereafter refund to Purchaser/Lessor all payments made by
Purchaser/Lessor in connection with the Agreement.

11.7     Disclosure.  It is hereby disclosed and understood that Daniel C.
O’Brien is a NYS Licensed Real Estate Broker and a principal in Atlantic-Pacific
Properties, Inc., as well as the President of NAI Platform.  Seller/Lessee
acknowledges that Daniel C. O’Brien and NAI Platform are working solely for
Purchaser/Lessor and that Seller/Lessee has received no advice or representation
from Daniel C. O’Brien or NAI Platform.

11.8     Confidentiality.  The parties acknowledge and agree that they are
subject to a non-disclosure agreement dated October 3rd, 2012.  The terms and
obligations contained therein are incorporated by reference into this Agreement.

 

11.9     Environmental Matters.  That the Premises, Seller/Lessee’s operations
and other uses at the Premises will continue to be in compliance with all
Governmental Laws applicable thereto, and that it will not permit the disposal,
storage or placement of Hazardous Materials at the Premises prior to and up to
the Closing.

 

11.10   Other Matters.  The Premises, including without limitation the buildings
and improvements, are free of any structural and other defects, are in good
repair, do not violate any applicable legal or industry standard or practice and
are not projected to require capital improvements or outlays within the next 10
years.

 

12.       Seller/Lessee’s Closing Documents.  The Premises shall be conveyed and
transferred by Seller/Lessee to Purchaser/Lessor on the Closing Date by the
following instruments; the parties shall agree upon the instrument no later than
5 days prior to the Closing Date:

 

            12.1     Premises.  A warranty deed with lien covenants in proper
statutory form for recording, duly executed by Seller/Lessee and acknowledged
(the “Deed”) so as to convey to the Purchaser/Lessor good and marketable title
in fee simple to the Premises, free and clear of all claims, liabilities,
obligations, security interest, liens, judgments and encumbrances except as
specifically provided otherwise herein and such other documents as may be
appropriate or necessary to convey the real property interest intended to be
conveyed.

           

            12.2     Original Documents.  Originals of the tenant leases or true
copies thereof, the assigned Contracts, Certificate(s) of Occupancy and other
instruments constituting the governmental approvals.

 

            12.3     Proof of Signatories.  Reasonable proof of the authority of
Seller/Lessee’s signatories.

 

            12.4     Warranties and Guaranties.  All warranties and guaranties
(or copies thereof) in Seller/Lessee’s possession relating to the Premises or
the operation or maintenance thereof.

 

 

 

12


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

            12.5     FIRPTA.  An affidavit required by Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Regulations
pursuant thereto, and acceptable to the Purchaser/Lessor (the “FIRPTA
Affidavit”).

 

            12.6     Closing Statement.  A Closing Statement showing all closing
costs and expenses of each party, all credits, debits and all pro-rations and
showing the net amount due from Purchaser/Lessor at Closing.

 

            12.7     Miscellaneous.  Any other documents, instruments or
agreements called for hereunder which have not previously been delivered or
which are reasonably necessary to close the transaction as contemplated by this
Agreement.

 

12.8     Opinion of Counsel.  The opinion of Seller/ Lessee’s legal counsel that
with respect to the Seller’s legal counsel and the Premises: to those matters
reasonably requested by the Purchaser/Lessor including but not limited to (a)
there is no threatened or pending litigation that might affect the transaction,
the Premises or the Seller/Lessee; (b) the transactions contemplated by this
Agreement do not violate any provision of any law, restriction or other document
affecting the Seller/Lessee or the Premises; (c) this Agreement and the
ancillary agreements have been duly executed and delivered, constitute legal,
valid and binding obligations of the Seller/Lessee and are enforceable in
accordance with their terms; (d) the Seller/Lessee is a validly organized and
existing legal entity under the laws of the state of its incorporation  and
qualified to do business in the State of New York, that it has the legal
capacity to own, develop, operate , sell and lease back the Premises and to
perform its obligations under this Agreement, and that this Agreement and its
ancillary agreements  have been duly authorized by the Seller/Lessee, (e) the
Stock has been duly authorized and, when issued and paid for in accordance with
this Agreement will be validly issued, fully paid and nonassessable; and (f)
such other matters concerning this Agreement and the ancillary agreements, the
Premises, the Seller/Lessee, as the Purchaser/Lessor or its counsel may require.

 

            12.9     Master Lease -An executed Master Lease in the form of
Exhibit D.

 

12.10   Stock Issuance – the documents necessary and/or appropriate to complete
the delivery of the Stock provided for in Section 3(c).

 

13.       Prorations and Adjustments.  The following shall be prorated and
adjusted between Seller/Lessee and Purchaser/Lessor as of midnight on the day
preceding the Closing, except as otherwise specified:

 

            13.1     Rents, Additional Rents and taxes shall be prorated, but
only to the extent such costs are not otherwise Seller/Lessee’s responsibility
under the Master Lease..

 

            13.2     Utilities.  On the Closing Date, Seller/Lessee shall
provide Purchaser/Lessor with evidence that Tenant’s utility bill payments are
current.

 

14.       Closing.  The Purchaser/Lessor and the Seller/Lessee agree that the
purchase and sale contemplated by this Agreement will be consummated as follows:

 

 

 

 

13


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

            14.1     Title Transfer.  The Seller/Lessee agrees to convey all of
Seller/Lessee’s right, title and interest in the title to the Premises to the
Purchaser/Lessor by the Deed and such other appropriate or necessary transfer
instruments by 2:00 P.M. on the Closing Date and, effective on the delivery of
the Deed and other transfer instruments by the Seller/Lessee to the
Purchaser/Lessor, beneficial ownership and the risk of loss of all the buildings
and improvements on the Premises will pass from the Seller/Lessee to the
Purchaser/Lessor.  At the Closing, the Purchaser/Lessor will not be required to
assume or to pay or discharge any liabilities of the Seller/Lessee except out of
the Closing proceeds.

 

            14.2     Closing Date.  The closing (the “Closing”) of this
transaction will take place at the place designated by the Purchaser/Lessor
located in Albany County, or at such other location as shall be agreed to by the
parties hereto, within 30 days after the expiration of the Due Diligence Period
(the “Closing Date”) time being of the essence.

 

15.       Closing Costs.  The expenses of Closing shall be paid in the following
manner:

 

            15.1     Seller/Lessee’s Costs.  In connection with the consummation
of this transaction, Seller/Lessee shall pay (i) any and all prorations or
adjustments required by this Agreement in favor of Purchaser/Lessor or according
to local custom; (ii) any and all transfer taxes, and conveyance fees; and (iii)
such other payments set forth in this Agreement.

 

            15.2     Purchaser/Lessor’s Costs.  In connection with the
consummation of this transaction, Purchaser/Lessor shall pay (i) all fees in
connection with the recording of the Deed; (ii) any and all prorations or
adjustments required by this Agreement in favor of Seller/Lessee or according to
local custom; and (iii) such other payments set forth in this Agreement.

 

16.       Insurance, Damage, Destruction or Eminent Domain.

 

            16.1     Damage or Destruction.  In the event that the Premises or
Personal Property shall be damaged or destroyed, whether in whole or part, by
fire or any other casualty or act of God between the date of execution hereof
and the Closing Date which could result in the termination of any Tenant Lease
or any guarantee of any Tenant Lease, or materially adversely effect
Purchaser/Lessor’s ability to use any portion of the Premises, Purchaser/Lessor
shall have the sole option of (i) terminating this Agreement and receiving a
refund of the Deposit, plus accrued interest thereon or (ii) proceed with this
transaction and assume all of Seller/Lessee’s rights, including the right to
receive any insurance proceeds.  If Purchaser/Lessor elects the option described
in clause (ii) immediately above, Seller/Lessee agrees that it will not
compromise, settle or adjust any claims to such proceeds without
Purchaser/Lessor’s prior written consent (which will not be unreasonably
withheld), it being understood and agreed that Purchaser/Lessor has an interest
in all such proceeds.  Seller/Lessee further agrees to give immediate written
notice to Purchaser/Lessor of any damage or destruction, and Seller/Lessee shall
provide Purchaser/Lessor with complete copies of all policies of insurance
covering that portion of the Premises so damaged or destroyed.

 

 

 

14


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

 

            16.2     Eminent Domain.  If, prior to the Closing Date, eminent
domain proceedings materially affecting the Premises shall be threatened or
commenced by any competent public authority against the Premises or any portion
thereof, Purchaser/Lessor shall have the option to (i) proceed with this
transaction and pay the Purchase Price, in which event any compensation paid or
payable as a result of such eminent domain proceedings shall be and become the
sole property of Purchaser/Lessor or (ii) terminate this Agreement in which
event Seller/Lessee shall retain such award, and the Deposit plus interest
accrued thereon shall be returned to Purchaser/Lessor, and all documents
furnished or delivered pursuant to the terms of this Agreement shall be returned
to the party who furnished them and thereafter both parties shall be released
from any further liability hereunder.  Seller/Lessee agrees that it shall give
to Purchaser/Lessor written notice of any such threatened or actual eminent
domain proceedings within 5 days after Seller/Lessee first becomes aware
thereof. 

 

17.       Broker’s Commission.  The parties hereto represent that NAI Platform
(“Broker”) is the sole broker with which either party has any had communications
in connection with the sale contemplated by this Agreement, and Seller/Lessee
agrees to pay the commission earned by Broker in the amount of 5% of the
Purchase Price.  For purposes of calculating the commission, the Purchase Price
is deemed to be $4,350,000.  Purchaser/Lessor and Seller/Lessee represent and
warrant that except for their contacts with the Broker, Purchaser/Lessor and
Seller/Lessee have not entered into any agreement which might result in the
obligation to pay any brokerage commission, finder’s fee or other compensation
with respect to the transaction contemplated hereby.  Each party agrees to
indemnify the other and hold the other harmless from and against any losses,
liabilities, damages, costs and expenses (including attorney’s fees) incurred by
the other by reason of any breach or inaccuracy of the representation and
warranty contained in this Section.  The provisions of this Section shall
survive the Closing, or if the Closing does not occur, the termination of this
Agreement.

 

18.       Default/Remedies.

 

18.1     Default.  If Seller/Lessee is unable or unwilling to transfer the
Premises to Purchaser/Lessor in accordance with the terms of this Agreement, or
defaults under this Agreement, Purchaser/Lessor, in addition to any other rights
and remedies it may have, shall have the right to: (a) receive a refund of the
Deposit with any interest accrued thereon (b) bring an action for specific
performance and (c) seek damages.  If Purchaser/Lessor shall fail to perform any
of its obligations hereunder and Seller/Lessee is not in default hereunder,
Seller/Lessee’s sole remedy shall be to retain the Deposit with any interest
accrued thereon as liquidated damages, and thereupon Purchaser/Lessor and
Seller/Lessee shall each be released from all liability under this Agreement.  

 

19.       Miscellaneous.

 

            19.1     Capacity.  Each individual and entity executing this
Agreement hereby individually represents and warrants that he and/or it has been
duly empowered and authorized to execute this Agreement and to bind the party on
whose behalf he and/or it is executing this Agreement.

 

 

 

15


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

            19.2    Entire Agreement.  This Agreement constitutes the entire
Agreement between the Purchaser/Lessor and the Seller/Lessee relating to this
sale and supersedes all other prior agreements and representations in connection
with said sale.  There are no agreements, understandings, warranties or
representations between the Purchaser/Lessor and the Seller/Lessee except as set
forth herein.

 

            19.3     No Amendment or Waiver.  This Agreement shall not be
altered, amended, changed, waived, terminated or otherwise modified in any
respect or particular unless the same shall be in writing and signed by the
parties hereto.  No waiver by any party of any breach hereunder shall be deemed
a waiver of any other or subsequent breach.

 

            19.4     Counterparts.  This Agreement may be executed in any number
of counterparts, each of which will be considered to be an original, but all of
which when taken together shall constitute one and the same instrument. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same instrument.  The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto except having additional signature pages executed by other parties to
this Agreement attached thereto.

 

19.5     Notices.  Any notice, demand, request or communication of any kind
required or permitted hereunder shall be sufficiently given if sent by (i) hand
delivery, (ii) reputable overnight carrier, (iii) United States registered or
certified mail, postage prepaid, return receipt requested or (iv) telecopy (with
confirmation of receipt thereof, along with overnight delivery for the next day)
to the parties at their address set forth above or at such other address each
may designate from time to time.  Any such notice, demand, request or
communication shall be deemed to have been duly given or served on the date
shown on the return receipt or other evidence of delivery, if mailed, or on the
date shown on the confirmation receipt, if telecopied to either party at its
address set forth below:

 

If to Purchaser/Lessor:

968 Albany Shaker Road Associates, LLC

Attention:  Daniel C. O’Brien, Managing Member

14 Corporate Woods Boulevard (Suite 100)

Albany, New York 12211     

 

With a copy to:          

Gregory D. Faucher, Esq. 

Gilberti Stinziano Heintz & Smith, P.C.

111 Washington Street

Albany, New York 12210

 

If to Seller/Lessee:                 

Plug Power, Inc.

Attention:  Gerald A. Anderson

Senior Vice-President and Chief Financial Officer

968 Albany Shaker Road

16


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

Albany, New York 12110

                       

With a copy to

Seller/Lessee’s Attorney:

Plug Power, Inc.

Attention:  Gerard L. Conway, Jr. Esq.

General Counsel

968 Albany Shaker Road

Albany, New York 12110

 

or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Seller/Lessee’s and
Purchaser/Lessor’s attorneys are hereby authorized to send and receive notices
hereunder on behalf of their respective clients.  Telecopy and scan transmission
of a signature shall be fully effective.

 

            19.6     Calculation of Time.  Whenever in this Agreement a period
of time is stated as a number of days, it shall be construed to mean calendar
days; provided, however, that when any period of time so stated would end upon a
Saturday, Sunday, or legal holiday, such period shall be deemed to end upon the
next day following which is not a Saturday, Sunday or legal holiday.

 

            19.7     Governing Law.  This Agreement shall be interpreted and
enforced in accordance with the laws of the State of New York.  If any
provisions of this Agreement shall be unenforceable or invalid, the same shall
not affect the remaining provisions of this Agreement.

 

            19.8     Parties.  Except as otherwise provided in this Agreement,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, executors, administrators,
successors and assigns.

 

            19.9     Assignment.  Purchaser/Lessor shall have the right to
freely assign this Agreement to a related entity without any prior notice to or
consent of Seller/Lessee.  Otherwise, neither party may assign any of its
respective rights or obligations under this Agreement, except to the extent the
other party gives prior written consent to such assignment.  

 

            19.10   Headings.  Section headings of this Agreement have been
inserted for convenience of reference only and will in no way modify or restrict
any provisions hereof or be used to construe any such provision.

 

            19.11   Exhibits.  All Exhibits attached hereto are incorporated
herein by reference and made a part hereof.

 

            19.12   Additional Acts.  Each party hereto shall from time to time
perform such additional acts as the other party may reasonably request to
effectuate the intent of this Agreement.

 

 

 

17


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

            19.13   Interpretation and Enforcement.  If suit or action is filed
to interpret or enforce this Agreement, the prevailing party shall be entitled
to be awarded its reasonable attorneys’ fees and disbursements solely relating
directly to the litigation through all appeals in addition to other costs and
disbursements allowed by law, including those incurred on appeal.

 

20        Indemnification.  Notwithstanding any other provision of this
Agreement, Seller/Lessee shall release, defend, hold harmless and indemnify
Purchaser/Lessor and its agents and representatives (“Indemnified Parties”) from
and against any and all claims of any kind or nature whatsoever, including
without limitation reasonable attorneys’ fees, arising from or in connection
with (a) the presence or suspected presence of (including without limitation,
investigation and remediation) any Hazardous Materials at or emanating from all
or any part of the Premises and (b) any noncompliance with any Environmental Law
at or relating to all or any part of the Premises and/or Seller/Lessee’s use and
occupancy of same.  This provision shall be incorporated into the Deed and
otherwise survive the Closing.

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

 

[es10-11.jpg]

18


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

EXHIBIT   A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

Exhibit B

FIXTURES

 

            Below is a list of fixtures located at the Premises all of which are
being transferred as part of the Premises:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

Exhibit C

SCHEDULE OF LEASES

 

 

            Below is a list of leases, licenses and/or other agreements or
rights through which third parties have the right to use  or occupy all or any
portion of the Premises as of the date of this Purchase and Sale Agreement;

 

 

 

            1-         Lease Agreement Between [Cell Tower]
_______________________

                        ___________________________________________________; and

 

 

            2.         Lease Agreement Between [GE Company]
_____________________

                        ______________________________________________________

 

 

 

 

 

 

 

 

 

 

 

21


 

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

Exhibit D

FORM OF MASTER LEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 22 of 27

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

EXHIBIT E

 

 


INVESTMENT OF ESCROW FUNDS

 

 

Dated: __________________________

 

Escrow File No.:__________________

 

 

To:      

 

            Subject to all of the terms of this instruction and the terms of the
above captioned escrow agreement, you are authorized and directed to open an
account in the customer name of   as Escrow Agent in the amount of $25,000.00
and any additional amounts made under the Agreement.

            This account shall be opened at (bank)
______________________________ in an (investment type)
__________________________________.  (If a depository institution preference has
not been stated by the customer,  _______________________ will designate the
depository.)

            The investment shall be for a term beginning on
___________________________, and ending on _________________________.  This
investment, with any accrued interest, will not be renewed upon maturity unless
other written instructions are received and authorized by the parties to this
agreement.

            Interest or other income from this investment shall accrue for the
account of the parties to be divided pursuant to the agreement of the parties at
the close of escrow.

            All interest will accrue to and be reported to the Internal Revenue
Service for the account of:

 

                        Name:             

                        Address:         

                        Phone:            

                        Tax ID:           

 

            Upon the depository’s request, we will execute the appropriate
Internal Revenue Service Documentation for the giving of taxpayer identification
information relating to this account.  We authorized _________________________
to execute that documentation upon our inability or refusal to do so.

            ______________________ shall not be responsible for any penalties,
or loss of principal or interest or any delays in the withdrawal of the funds
which may be imposed by the Depository as a result of the making or redeeming of
the investment pursuant to our instructions, nor shall
_________________________________ be liable for any loss or impairment of funds
while those funds are in the course of collection or while those funds are on
deposit in a financial institution if such a loss or impairment results from the
failure, insolvency or suspension of financial institution.

 

 

 

 

 

 

 

Page 23 of 27

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

EXHIBIT E

page 2

 

 

            The funds deposited herewith are not to be invested unless all
parties to this escrow have agreed to this instruction in writing.

 

 

 

PURCHASER/LESSOR:                                     SELLER/LESSEE:

 

 

By: ____________________________               By:
________________________________

 

its:       __________________________              its:
_________________________________

 

Date:   __________________________              Date:  
______________________________

 

Federal Tax ID #:  16-1467706                            Federal Tax ID
#:______________________

 

 

 

 

 

 

 

Accepted by:

 

 

 

 

By:         ___________________________

 

its:          ___________________________

 

Date:      ___________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 24 of 27

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

EXHIBIT E

page 3

 

 

ESCROW INSTRUCTIONS                         TITLE NO.:   
_________________________

 

Date: _________________, 2010

 

 


JOINT ORDER ESCROW

 

TO:     

 

The accompanying Twenty Five Thousand and No/100 Dollars ($25,000.00) and any
additional amounts made by the undersigned and which are deposited with the
_________________________, as Escrowee, to be delivered by it only upon the
joint order of the undersigned or their respective legal representatives or
assigns.

 

The _________________, as Escrowee, is hereby expressly authorized to disregard
in its sole discretion any and all notices or warnings given by any of the
parties hereto, or by any other person or corporation, but the said Escrowee is
hereby expressly authorized to regard and to comply with and obey any and all
orders, judgments or decrees entered or issued by any Court with or without
jurisdiction, and in case the said Escrowee obeys or complies with any such
order, judgment or decree of any Court, it shall not be liable to any of the
parties hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree be entered
without jurisdiction or be subsequently reversed, modified, annulled, set aside
or vacated.  In case of any suit or proceeding regarding this escrow, to which
said Escrowee is or may be at any time a party, said Escrowee shall be a lien on
the contents hereof for any and all costs, attorneys’ and solicitors’ fees,
whether such attorneys or solicitors shall be regularly retained or specially
employed  and other expenses which may have been incurred or become liable for
on account thereof, and the Escrowee shall be entitled to reimburse itself
therefore out of said deposit, and the undersigned jointly and severally agree
to pay to said Escrowee upon demand all such costs and expenses so incurred.

 

Escrow Agent shall apply the funds held pursuant hereto according to the terms
of the Agreement, subject to such written instructions to the contrary as might
be received from both Purchaser/Lessor and Seller/Lessee.  In the event Escrow
Agent receives at any time a written request from one party requesting a
disbursement of the amounts held hereunder, which request is not joined in by
the other party, Escrow Agent shall not later than ten business days following
the receipt of such request, notify the non-requesting party of such request. 
If Escrow Agent shall not receive a written objection to such request from the
non-requesting party within ten business days of notification to that party of
the request, Escrow Agent shall be authorized to make the disbursement as
requested.  If objection is made in writing within the aforesaid period, Escrow
Agent shall not make any disbursement but instead shall retain the Deposit until
instructed otherwise in writing jointly by Purchaser/Lessor and Seller/Lessee
or, if appropriate, interplead the Deposit in a court of competent jurisdiction.

 

 

 

 

 

 

 

Page 25 of 27

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

 

EXHIBIT E

Page 4

 

 

The foregoing terms, conditions and instructions have been read and approved.

 

 

 

PURCHASER/LESSOR:                                     SELLER/LESSEE:

 

 

 

By: ____________________________               By:
________________________________

 

its:       __________________________              its:
_________________________________

 

Date:   __________________________              Date:  
______________________________

 

 

 

 

 

 

 

Accepted by:

 

 

 

By:         ___________________________

 

its:          ___________________________

 

Date:      ___________________________

 

 

 

 

 

 

 

 

Page 26 of 27

--------------------------------------------------------------------------------

 


 

 

EXECUTION COPY

 

Exhibit F

BUILDING 1

 

FLOOR PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 27 of 27

--------------------------------------------------------------------------------

 

 